DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth B. Wood on Jan. 20, 2022.
The application has been amended as follows: 
Claim 12 is amended to read:
“12. A method of forming an air filter media, the method comprising: 
folding a fibrous filtration web to form a pleated fibrous filtration web with a first major side comprising a first major surface, 
then, 
depositing adhesive on the first major surface of the pleated fibrous filtration web to form a discontinuous layer of adhesive 
then, 

then, 
depositing sorbent particles on the first major surface of the pleated fibrous filtration web so that the sorbent particles are adhesively bonded to the first major surface 

Claims 18 and 22 are canceled. 

Allowable Subject Matter
Claims 12–13, 17, 19–21 and 23–28 are allowed.
The following is the examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art:
Sanocki et al., US 2015/0047508 A1 (“Sanocki”).
Sepke et al., US 2006/0278087 A1 (“Sepke”). 
Claim 12 
The term “substantially” is defined as “to a high degree of approximation (e.g., within +/- 10% for quantifiable properties) but without requiring absolute precision or a perfect match.” Spec. dated Oct. 18, 2019 (“Spec.”) p. 2. 
Sanocki discloses a method of forming an air filter media (i.e., filter media 10). Sanocki Fig. 2, [0038]. The method comprises a first step of folding a fibrous filtration web (i.e., filter media 10 may be made of synthetic or natural fibers) to form a pleated fibrous filtration web with a first major side (i.e., upstream side 2) comprising a first major surface (i.e., upstream face 25). Id. at Fig. 2, [0014], [0030] and [0038]. The method comprises a second step of extruding a plurality of bridging filaments onto the first major side of the pleated fibrous filtration web and extrusion-bonding at least some of the bridging filaments to at least some pleat tips of the first major side of the pleated fibrous filtration web (i.e., filaments 40 may be conveniently melt-extruded onto the upstream pleat tips of a pleated filter media 10). Id. at Fig. 2, [0039]. 

    PNG
    media_image2.png
    429
    601
    media_image2.png
    Greyscale

Sanocki does not disclose that the method comprises a second step of depositing adhesive on the first major surface of the pleated fibrous filtration web to form a discontinuous layer of adhesive. Sanocki does not disclose that the method comprises a third step of depositing sorbent particles on the first major surface of the pleated fibrous filtration web so that the sorbent particles are adhesively bonded to the first major surface of the pleated fibrous filtration web by the discontinuous laver of adhesive to form a sorbent-loaded area that occupies at least substantially all of an active filtration area of the pleated fibrous filtration web.
In the analogous art of sorbent particle loaded air filter medium, Sepke discloses a method of painting or printing sodium bicarbonate before or after it is formed into a pleated filter. Sepke Fig. 2B, [0071]. However, Sanocki in view of Sepke does not disclose that the bridging filaments are extruded onto the first major side of the pleated fibrous filtration web before depositing the sorbent particles. 

    PNG
    media_image3.png
    735
    583
    media_image3.png
    Greyscale

Claims 13, 17, 19–21 and 23–28 are allowable as they depend from claim 12. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Qianping He/Examiner, Art Unit 1776         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776